Mr. Chief Justice Hernández
delivered the opinion of the conrt.
This is an appeal taken by the defendant, Francisco Sierra, from a sentence pronounced by the District Court of San Juan on December 20 of the year last past in a trial de novo, in which said defendant was found guilty of aggravated assault and battery and was sentenced to sis months’ imprisonment and costs.
The case arose in the Municipal Conrt of Bayamón, wherein the fiscal of the district court filed an information on July 6, 1910, against Francisco Sierra, charging him with the commission of the crime of aggravated assault and battery on the ground that on September 27, 1908, in the village of Palo Seco of the jurisdiction of Toa Baja, within the judicial district of Bayamón, he illegally, voluntarily, and maliciously, and with intent to harm him, assaulted insular policeman Hilario Andino with a razor, inflicting upon him several serious wounds.
As stated in the sentence, the defendant denied the accusation in the district court, pleading jeopardy and prescription, but these pleas were overruled; but in the bill of exceptions we find nothing relative to the plea of jeopardy, and notwithstanding the efforts of the fiscal to correct such omission by presenting for inclusion in the record a certificate from the secretary of the District Court of San Juan reciting the proceedings in another criminal ease of “The People v. Francisco Sierra et al. for the crime of assault with intent to commit •homicide,” said certificate was not admitted by this court on the grounds stated in an opinion delivered on May 23 last.
In view of the foregoing decision, the fiscal acquiesced in the appeal and requested the reversal of the sentence appealed *860from on the ground that the action instituted against the defendant had prescribed.
In fact the crime having been committed on September 27, 1908, and the information having been filed on July 6, 1910, in accordance with section 79 of the Penal Code, which provides that the prosecution for any misdemeanor must be commenced within one year after its commission, the criminal action prescribed.
The plea of prescription made to the complaint should be sustained, and in consequence thereof the sentence appealed from, pronounced by the District Court of San Juan on December 20, 1910, should be reversed, without imposition of costs.

Reversed.

Justices MacLeary, Wolf, del Toro, and Aldrey concurred.